MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  FILED
court except for the purpose of establishing                           Dec 09 2019, 9:24 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                          CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                       Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Sierra A. Murray
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Richard Brian Reffett,                                  December 9, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-957
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Barbara Crawford,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G01-1808-F3-26613



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-957| December 9, 2019                 Page 1 of 6
                                          Case Summary
[1]   In August of 2018, Richard Brian Reffett broke into an apartment in which

      M.C. and her two children resided. Once inside, Reffett entered M.C.’s dark

      bedroom, stripped naked, and digitally penetrated M.C.’s vagina while she was

      still half asleep. After Reffett had climbed atop of M.C., she realized he was not

      her estranged husband and stood up to turn on the light. Once the light was on,

      Reffett stole M.C.’s undergarments and fled the apartment. Shortly thereafter,

      Reffett was apprehended by police outside of M.C.’s apartment. The State

      charged Reffett with Level 3 felony rape and Level 4 felony burglary. In

      February of 2018, a bench trial was held, after which Reffett was found guilty as

      charged. Reffett was sentenced to nine years of incarceration. Reffett contends

      that the State produced insufficient evidence to sustain his convictions. We

      affirm.



                            Facts and Procedural History
[2]   On August 11, 2018, M.C. was living in an apartment with her two children

      P.C. and Z.C. M.C.’s husband, however, was not living with the family because

      he and M.C. were separated. That evening around midnight, M.C. and P.C.

      retired to their shared bedroom, and Z.C. went to his own bedroom. At

      approximately 5:30 a.m., “half asleep” and in a “real[ly] dark” room, tr. p. 22,

      34, M.C. saw a man, later identified as Reffett, standing next to her. Reffett

      began to “fondle” M.C., digitally penetrating her vagina. Id. at 26. Reffett took

      off M.C.’s underwear and climbed on top of her. Reffett laid atop of M.C. with

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-957| December 9, 2019   Page 2 of 6
      his legs pressed on top of hers and his hands on the sides of her body. M.C.

      assumed that it was her estranged husband, because “who else would be in

      [her] room?” Tr. p. 27. Reffett whispered to M.C. that she needed to be quiet

      because her son was in the other room. Knowing that something was not right,

      M.C. touched the top of Reffett’s head and upon feeling his hair, realized it was

      not her husband because he was bald. Upon this realization, M.C. stood up,

      turned on the light, and discovered Reffett standing completely naked. Reffett

      grabbed M.C.’s undergarments and fled. After Reffett fled, M.C. stood there

      “panicking,” and P.C., who had witnessed the incident, told M.C. to “call

      911.” Tr. p. 17. M.C. called the police, and upon their arrival, officers

      discovered Reffett standing outside of M.C.’s apartment building naked and in

      possession of her undergarments. The police also discovered a screen in one of

      M.C.’s apartment windows lying on the ground, handprints on the window

      ledge, and broken blinds. Reffett was taken into police custody.


[3]   On August 14, 2018, the State charged Reffett with Level 3 felony rape and

      Level 4 felony burglary. On February 22, 2019, a bench trial was held, after

      which Reffett was found guilty as charged. On March 29, 2019, the trial court

      sentenced Reffett to nine years of incarceration for the rape conviction and six

      years of incarceration for the burglary conviction, to be served concurrently.



                                Discussion and Decision
[4]   Reffett contends that the State presented insufficient evidence to sustain his

      convictions. When reviewing the sufficiency of evidence to support a

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-957| December 9, 2019   Page 3 of 6
      conviction, we consider only probative evidence and reasonable inferences

      supporting the factfinder’s decision. Young v. State, 973 N.E.2d 1225, 1226 (Ind.

      Ct. App. 2012), trans. denied. It is the role of the factfinder, not ours, to assess

      witness credibility and weigh the evidence. Id. We will affirm a conviction

      unless “no reasonable fact-finder could find the elements of the crime proven

      beyond a reasonable doubt.” Id.


                                                  I. Rape
[5]   To convict Reffett of Level 3 felony rape, the State had to establish that Reffett

      knowingly or intentionally had sexual intercourse with M.C. or knowingly or

      intentionally caused M.C. to perform or submit to other sexual conduct when

      M.C. was compelled by force or imminent threat of force. Ind. Code § 35-42-4-

      1. Reffett only contends that the State presented insufficient evidence of

      compulsion of force or imminent threat of force.


              Force is an essential element of the crime of rape. It is held that
              the element of force need not be actual, but may be constructive
              or implied. If the woman is mentally unconscious from drink or
              sleep, or from other cause is in a state of stupefaction, or is
              incapable from mental disease … so that the act of unlawful
              carnal knowledge on the part of the man was committed without
              her conscious and voluntary permission, the idea of force is
              necessarily involved in the wrongful act itself[.]


      Rahke v. State, 81 N.E. 584, 585 (Ind. 1907). Stupefaction is “a feeling of being

      so surprised or shocked that you cannot speak, think clearly, etc.” Stupefaction

      Definition, OXFORDLEARNERSDICTONARIES.COM,


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-957| December 9, 2019   Page 4 of 6
      http://oxfordlearnersdictionaries.com/us/definition/english/stupefaction (last

      visited Nov. 19, 2019).


[6]   Here, the facts establish that M.C. was in a state of stupefaction such that

      Reffett committed unlawful sexual conduct without M.C.’s conscious and

      voluntary permission. As such, we conclude that the force required for rape was

      necessarily involved in the wrongful act itself. Reffett broke into M.C.’s home,

      stripped naked in her bedroom, and then digitally penetrated M.C.’s vagina. In

      addition to the bedroom being completely dark and M.C. still being half asleep,

      Reffett’s conduct occurred without any time for M.C. to think clearly or speak

      out against Reffett’s conduct. We have little trouble concluding that by

      targeting a victim in a dark room, in the early hours of the morning, who has

      not yet fully awakened from sleeping, Reffett’s digital penetration of M.C.’s

      vagina encompassed the force necessary for rape. Put another way, M.C.’s

      unlawful sexual conduct did not require him to use further compulsion of force

      or an imminent threat of force because he chose to prey on a victim in a state of

      stupefaction. This is a question best left to the factfinder, and we conclude that

      there was sufficient evidence that it could reasonably find that M.C. was in a

      state of stupefaction.


                                              II. Burglary
[7]   To convict Reffett of Level 4 felony burglary, the State was required to prove

      that Reffett broke and entered into M.C.’s apartment (a dwelling), with the

      intent to commit a felony or theft in it. Ind. Code § 35-43-2-1, Ind. Code § 35-


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-957| December 9, 2019   Page 5 of 6
      43-2-1(1). Reffett contends that the State failed to present sufficient evidence to

      prove that he intended to commit a felony. “Intent is a mental state, and the

      trier of fact often must infer its existence from surrounding circumstances when

      determining whether the requisite intent exists.” Goodner v. State, 685 N.E.2d
1058, 1062 (Ind. 1997).


[8]   We conclude that a reasonable factfinder could conclude that Reffett broke and

      entered into M.C.’s apartment with the intent to commit rape. The record

      indicates that Reffett broke into M.C.’s apartment at approximately 5:30 a.m.

      Once inside, Reffett entered M.C.’s dark bedroom, stripped naked, and digitally

      penetrated M.C.’s vagina while she was in a state of stupefaction. Reffett has

      failed to establish that the State produced insufficient evidence to sustain his

      burglary conviction.


[9]   The judgment of the trial court is affirmed.


      Robb, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-957| December 9, 2019   Page 6 of 6